                                        UNITED STATES DISTRICT COURT
                                            DISTRICT OF MARYLAND
         CHAMBERS OF                                                                     101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                              BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-7780
                                                                                              Fax (410) 962-1812


                                                           October 10, 2018

    LETTER TO COUNSEL

            RE:     David Camden v. Commissioner, Social Security Administration;1
                    Civil No. SAG-17-3301

    Dear Counsel:

           On November 8, 2017, Plaintiff David Camden petitioned this Court to review the Social
    Security Administration’s (“SSA’s”) final decision to deny his claims for Disability Insurance
    Benefits and Supplemental Security Income. (ECF No. 1). I have considered the parties’ cross-
    motions for summary judgment. (ECF Nos. 14, 17). I find that no hearing is necessary. See
    Loc. R. 105.6 (D. Md. 2016). This Court must uphold the decision of the Agency if it is
    supported by substantial evidence and if the Agency employed proper legal standards. See 42
    U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
    standard, I will deny Plaintiff’s motion, grant the SSA’s motion, and affirm the SSA’s judgment
    pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

           Mr. Camden protectively filed his claims for benefits in May, 2013, alleging a disability
    onset date of April 4, 2012. (Tr. 163-71). His claims were denied initially and on
    reconsideration. (Tr. 72-82, 84-95). A hearing was held on August 2, 2016, before an
    Administrative Law Judge (“ALJ”). (Tr. 39-71). Following the hearing, on September 15, 2016,
    the ALJ determined that Mr. Camden was not disabled within the meaning of the Social Security
    Act during the relevant time frame. (Tr. 18-33). The Appeals Council denied Mr. Camden’s
    request for further review, (Tr. 1-7), so the ALJ’s decision constitutes the final, reviewable
    decision of the Agency.

           The ALJ found that Mr. Camden suffered from the severe impairments of “an affective
    disorder, a learning disorder, degenerative disc disease, a personality disorder and arthritis.” (Tr.
    21). Despite these impairments, the ALJ determined that Mr. Camden retained the residual
    functional capacity (“RFC”) to:

            perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except
            that the claimant can lift and carry 25 pounds frequently and 50 pounds
            occasionally. He can sit, stand or walk for six hours in an eight-hour day. The
            claimant can constantly push or pull at the medium exertional level. He is limited

    1
      Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
    fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
    reserved to the Commissioner of Social Security.
David Camden v. Commissioner, Social Security Administration;
Civil No. SAG-17-3301
October 10, 2018
Page 2

       to understanding, remembering and carrying out short, simple instructions
       consistent with the performance of unskilled work. The claimant is limited to
       occasional interaction with supervisors, co-workers and the public. He cannot
       perform production rate work, but can perform goal-oriented work. Finally, he is
       not to be required to perform jobs that require reading or writing above the third
       grade level.

(Tr. 24). After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Mr. Camden could perform his past relevant work and that, therefore, he was not disabled. (Tr.
31-33).

       Mr. Camden raises two arguments on appeal: (1) that the ALJ failed to properly assess
Mr. Camden’s mental RFC; and (2) that the ALJ failed to properly explain the weight given to
the opinion of Dr. McDonald. Pl. Mot. 7-12. Both arguments lack merit for the reasons
discussed below.

        First, Mr. Camden asserts that the ALJ’s mental RFC assessment ran afoul of the Fourth
Circuit’s decision in Mascio v. Colvin, 780 F.3d 632, 635-37 (4th Cir. 2015), because the ALJ
failed to conduct a function-by-function analysis. Specifically, Mr. Camden argues the ALJ’s
analysis was flawed because it addressed neither Mr. Camden’s ability to respond appropriately
to usual work situations, nor his ability to deal with changes in a routine work setting. Pl. Mot.
8. At step three in the sequential analysis, see 20 C.F.R §§ 404.1520(a)(4), 416.920(a)(4), the
ALJ found Mr. Camden had “moderate difficulties” in social functioning. (Tr. 23). The ALJ
accounted for those difficulties in the RFC by limiting Mr. Camden to “occasional interaction
with supervisors, co-workers and the public.” (Tr. 24). The ALJ discussed numerous
observations from Mr. Camden’s medical history and daily activities that supported his
conclusion that Mr. Camden did not have a greater need for social limitations or an inability to
respond to work situations, including: that Mr. Camden went out with his friends, (Tr. 25), that
Mr. Camden attended and socialized at a fundraiser for a local hospital, (Tr. 27), and that Mr.
Camden’s treating physicians regularly noted he was cooperative and displayed a “normal mood
and normal affect,” (Tr. 25-27).

        With regards to Mr. Camden’s ability to deal with changes in a routine work setting, the
ALJ found at step three that Mr. Camden did not have any episodes of decompensation of an
extended duration. (Tr. 24). Episodes of decompensation are characterized, in part, by “a loss of
adaptive functioning.” 20 C.F.R Pt. 404, Subpt. P, App. 1 §12.00(C)(4) (2016). In the RFC
analysis the ALJ also cited to the State agency medical consultants’ findings that Mr. Camden
had “no adaptation limitations,” (Tr. 29), and the State consultants further noted in their reports
that Mr. Camden “[c]an adapt to most changes and task demands on a sustained basis,” (Tr. 80,
93). Ultimately, my review of the ALJ’s decision is confined to whether substantial evidence, in
the record as it was reviewed by the ALJ, supports the decision and whether correct legal
standards were applied. See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is
other evidence that may support Mr. Camden’s position, I am not permitted to reweigh the
evidence or to substitute my own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d
David Camden v. Commissioner, Social Security Administration;
Civil No. SAG-17-3301
October 10, 2018
Page 3

1453, 1456 (4th Cir. 1990). In considering the entire record, and given the evidence outlined
above, I find the ALJ’s evaluation of Mr. Camden’s mental RFC was supported by substantial
evidence.

        Mr. Camden also argues that the ALJ failed to adequately explain why the opinion
evidence of a non-treating consultative examiner, Dr. Nancy McDonald, was only given “very
limited weight.” Pl. Mot. 9-12. The ALJ explained that Dr. McDonald’s two reports were based
on evaluations conducted “well prior to the claimant’s alleged onset date,” and were “only partly
consistent with the record as a whole.” (Tr. 30). The relevant findings by Dr. McDonald were
that Mr. Camden had “borderline intellectual functioning . . . in the mentally retarded range.”
(Tr. 30). This finding by Dr. McDonald was based on an IQ test in which Mr. Camden scored in
the bottom one percentile of overall “full scale” intellectual functioning. (Tr. 954). Dr.
McDonald explained in her treatment notes that Mr. Camden’s overall score was lowered by his
impairment in “working memory,” and that his “verbal comprehension, perceptual reasoning,
and processing speed were found to be at the borderline range of functioning.” (Tr. 954-55). In
her second report, Dr. McDonald noted Mr. Camden was “functioning below the normal range of
intelligence at the borderline range.” (Tr. 965). Elsewhere in the decision, the ALJ discussed
evidence in the record that was inconsistent with Dr. McDonald’s findings, such as an
observation that Mr. Camden displayed “an excellent fund of knowledge,” repeated observations
that Mr. Camden exhibited “good insight and judgment,” and that his thoughts were logical and
goal directed with “concrete thought processes.” (Tr. 26-27). Therefore, the ALJ’s explanation
for the assignment of weight to Dr. McDonald’s opinion evidence was sufficient, and does not
warrant remand.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment (ECF No. 14)
is DENIED and Defendant’s Motion for Summary Judgment (ECF No. 17) is GRANTED. The
Clerk is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                             /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
